DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 10/13/22.
Claims 1-27 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 7/8/22, 12/9/21, 2/17/21 and 10/22/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 10/13/22 with respect to claims 1-27 have been considered but are not persuasive.

	Applicant argued in page 17-18 that prior art does not teach the concept of a pulse cycle that includes an emission by a visible source and further includes an emission by one of a first, second, or third spectral source as claimed

Examiner disagree on this because Blanquart Fig. 1-7 [0044] electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. It will be appreciated that other light emitters 100 may be used in FIG. 1 without departing from the scope of the disclosure, such as digital or analog based emitters. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources shown in Blanquart Fig. 1-7 and [0044] with this waveband disclosed in Zuzak [0200] and [0287] with predictable results

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11-15 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1).

Regarding to claim 1:

1. Zuzak teach a system comprising: comprises a first spectral source tuned to emit electromagnetic radiation within a waveband from about 900 nm to about 1000 nm, (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)

and further comprises one or more of: a second spectral source tuned to emit electromagnetic radiation within a waveband from about 513 nm to about 545 nm; or a third spectral source tuned to emit electromagnetic radiation within a waveband from about 565 nm to about 585 nm. (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0336] The full spectral sweep method is now described. To utilize the practical wavelength range of the system, the full spectral sweep method sweeps bandpass illuminations having 10 nm bandwidths from 450 nm to 650 nm in 4 nm increments. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)

Zuzak do not explicitly teach an emitter that emits a plurality of pulses of electromagnetic radiation according to a variable pulse cycle, wherein the emitter comprises a plurality of separate spectral sources that are each tuned to emit a waveband of electromagnetic radiation selected for multispectral visualization; 
an image sensor that accumulates electromagnetic radiation and reads out data according to a sensor cycle; and a controller in electronic communication with the emitter and the image sensor; wherein the plurality of spectral sources of the emitter.

However Blanquart teach an emitter that emits a plurality of pulses of electromagnetic radiation according to a variable pulse cycle, (Blanquart Fig. 1-7 [0044] electromagnetic radiation that is detectable by a pixel array, and may include wavelengths from the visible and non-visible spectrums of electromagnetic radiation. [0045] the light emitter 100 illustrated in the figure may be a laser emitter that is capable of emitting a red electromagnetic partition 105a, a blue electromagnetic partition 105b, and a green electromagnetic partition 105c in any desired sequence. It will be appreciated that other light emitters 100 may be used in FIG. 1 without departing from the scope of the disclosure, such as digital or analog based emitters)
wherein the emitter comprises a plurality of separate spectral sources that are each tuned to emit a waveband of electromagnetic radiation selected for multispectral visualization; (Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)
an image sensor that accumulates electromagnetic radiation and reads out data according to a sensor cycle; (Blanquart [0064] FIG. 2A illustrates the frame readout may start at and may be represented by vertical line 210. The read out period is represented by the diagonal or slanted line 202. The sensor may be read out on a row by row basis, the top of the downwards slanted edge being the sensor top row 212 and the bottom of the downwards slanted edge being the sensor bottom row 214. The time between the last row readout and the next readout cycle may be called the blanking time 216. It should be noted that some of the sensor pixel rows might be covered with a light shield (e.g., a metal coating or any other substantially black layer of another material type). These covered pixel rows may be referred to as optical black rows 218 and 220) and a controller in electronic communication with the emitter and the image sensor; (Blanquart [0045] a pixel array of an image sensor may be paired with an emitter electronically, such that they are synced during operation for both receiving the emissions and for the adjustments made within the system. As can be seen in FIG. 1, an emitter 100 may be tuned to emit electromagnetic radiation in the form of a laser, which may be pulsed in order to illuminate an object 110. The emitter 100 may pulse at an interval that corresponds to the operation and functionality of a pixel array 122. The emitter 100 may pulse light in a plurality of electromagnetic partitions 105, such that the pixel array receives electromagnetic energy and produces a data set that corresponds (in time) with each specific electromagnetic partition 105. For example, FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. Fig. 2D light pulse 230 during blanking period 216. Blanquart Fig. 2D light pulse 230 during blanking period 216. [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels)
wherein the plurality of spectral sources of the emitter (Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart in video/camera technology. One would be motivated to do so, to incorporate an emitter that emits a plurality of pulses of electromagnetic radiation according to a variable pulse cycle. This functionality will provide improved imaging.

Regarding to claim 11:

11. Zuzak teach the system of claim 1, the first spectral source, the second spectral source, (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector) and the third spectral source. (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0336] The full spectral sweep method is now described. To utilize the practical wavelength range of the system, the full spectral sweep method sweeps bandpass illuminations having 10 nm bandwidths from 450 nm to 650 nm in 4 nm increments. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)

Zuzak do not explicitly teach wherein the emitter comprises a white light
source.

However Blanquart teach wherein the emitter comprises a white light
source. (Blanquart Fig. 1-7 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible [white light source] and non-visible wavelengths, without departing from the scope of the disclosure)

Regarding to claim 12:

12. Zuzak teach the system of claim 1, wherein each of the first spectral source, the second spectral source, and the third spectral source comprises a laser diode fully tuned to emit a narrow waveband of electromagnetic radiation, (Zuzak Fig. 18 [0313]  the present invention can be used in conjunction with using a supercontinuum laser instead of a plasma source to illuminate the DMD chip. The laser used in this embodiment does provide greater intensity, smaller band passes, and larger spectral range.the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0336] The full spectral sweep method is now described. To utilize the practical wavelength range of the system, the full spectral sweep method sweeps bandpass illuminations having 10 nm bandwidths from 450 nm to 650 nm in 4 nm increments. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)

Zuzak do not explicitly teach wherein the emitter independently actuates each of the first spectral source, the second spectral source, and the third spectral source.

However Blanquart teach and wherein the emitter independently actuates each of the first spectral source, the second spectral source, and the third spectral source. (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic
radiation sources], such as lasers, LEDs, incandescent light, or any light source that can
be digitally controlled. Blanquart [0102] there are imaging conditions where the light is
controlled and even provided by a user. In a system where the light is controlled by
the user, it is advantageous to provide emissions of light that are known to the user, and
may be only a portion of the electromagnetic spectrum or a plurality of portions of the
full electromagnetic spectrum. Calibration remains important in order to meet the
expectations of the users and check for faults within the system))

Regarding to claim 13:

13. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the image sensor comprises a pixel array that accumulates the electromagnetic radiation, and wherein the image sensor reads out the data according to the sensor cycle to output a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to one or more pulses of
electromagnetic radiation emitted by the emitter.

However Blanquart teach wherein the image sensor comprises a pixel array that accumulates the electromagnetic radiation, and wherein the image sensor reads out the data according to the sensor cycle to output a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter. (Blanquart [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. [0163] FIGS. 29A and 29B illustrate a perspective view and a side view, respectively, of an implementation of a monolithic sensor 2900 having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 2902 and 2904 may be offset during use. In another implementation, a first pixel array 2902 and a second pixel array 2904 may be dedicated to receiving a predetermined range of wave lengths of electromagnetic radiation, wherein the first pixel array is dedicated to a different range of wave length electromagnetic radiation than the second pixel array. Blanquart [0070] FIGS. 6-9A, FIG. 6 illustrates a schematic of two distinct processes over a period of time from t(0) to t(1) for recording a frame of video for full spectrum light and partitioned spectrum light)

Regarding to claim 14:

14. Zuzak teach the system of claim 13, Zuzak do not explicitly teach wherein the controller synchronizes the variable pulse cycle of the emitter and the sensor cycle of the image sensor such that the emitter emits the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, and wherein the image sensor reads out the pixel array during a readout period image sensor.

However Blanquart teach wherein the controller synchronizes the variable pulse cycle of the emitter and the sensor cycle of the image sensor such that the emitter emits the plurality of pulses of electromagnetic radiation during a blanking period of the image sensor, and wherein the image sensor reads out the pixel array during a readout period image sensor. (Blanquart 7A-7D, FIGS. 29A and 29B [0065] FIG. 2A the emitter may pulse during the read out portion 202 of the sensor operation cycle. In an embodiment, the emitter may pulse during the blanking portion 216 of the sensor operation cycle. In an embodiment, the emitter may pulse for a duration that is during portions of two or more sensor operational cycles. In an embodiment, the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle. Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)

‘Regarding to claim 15:

15. Zuzak teach the system of claim 1, a spectral emission selected to elicit a spectral response from a tissue, (Zuzak [0041] obtaining spectral image data from one or more objects in vivo (e.g., tissue components) including: generating a spectrum of electromagnetic radiation; separating the electromagnetic radiation into one or more single wavelength bands or a spectrum band using a spatial light modulator; illuminating the one or more objects with the one or more single wavelength bands or the spectrum band; collecting the reflected one or more single wavelength bands or the spectrum bands resulting from the one or more objects; and, directing the collected single wavelength bands or the spectrum bands to one or more detectors that capture spectral image data. The method can further include the steps of: tuning the spatial light modulator; triggering the one or more detectors for collection; formatting and digitizing the spectral image data as a hyperspectral image; deconvoluting each pixel of the spectral image data using a signal processing algorithm; and, displaying the spectral image on one or more displays) 
wherein the spectral emission comprises one or more of: the electromagnetic radiation within the waveband from about 513 nm to about 545 nm (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm) and the electromagnetic radiation within the waveband from about 900 nm to about 1000 nm; or the electromagnetic radiation within the waveband from about 565 nm to about 585 nm (Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm) and the electromagnetic radiation within the waveband from about 900 nm to about 1000 nm. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach wherein the variable pulse cycle.

However Blanquart teach wherein the variable pulse cycle comprises (Blanquart FIGS. 4 and Fig. 7)

Regarding to claim 18:

18. Zuzak teach the system of claim 1, and wherein the controller provides the spectral frame to a corresponding system that determines a location of a tissue structure within a scene based on the spectral frame. (Zuzak [0023] the present invention is a hyperspectral imaging system that includes one or more optical tunable radiation sources configured to illuminate one or more fluorescent targets. [0241] The present invention consists primarily of a spectral light engine with DLP.RTM. technology providing the spectroscopic illumination, a digital camera with a scientific grade CCD for imaging, and software designed and developed to manage the data acquisition and the chemometric visualization. The data acquisition software automatically tune the DLP.RTM. technology and trigger the camera for collecting a series of spectroscopic images formatted as a hyperspectral image cube. Zuzak [0105] FIG. 48 is the in vivo hyperspectral imaging of human tissue, spatial variation of percentage of HbO.sub.2 and surface temperature in response to burn)

Zuzak do not explicitly teach wherein the controller instructs the emitter to include a spectral emission within the variable pulse cycle, and wherein the image sensor reads out data for generating a spectral frame in response to the emitter pulsing the spectral emission.

However Blanquart teach wherein the controller instructs the emitter to include a spectral emission within the variable pulse cycle, and wherein the image sensor reads out data for generating a spectral frame in response to the emitter pulsing the spectral emission (Blanquart 7A-7D, FIGS. 29A and 29B [0065] FIG. 2A the emitter may pulse during the read out portion 202 of the sensor operation cycle. In an embodiment, the emitter may pulse during the blanking portion 216 of the sensor operation cycle. In an embodiment, the emitter may pulse for a duration that is during portions of two or more sensor operational cycles. In an embodiment, the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle. Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled)

Regarding to claim 19:

19. Zuzak teach the system of claim 18, Zuzak do not explicitly teach wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm.

However Blanquart teach wherein the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Regarding to claim 20:

20. Zuzak teach the system of claim 19, wherein the controller is further configured to: receive the location of the tissue structure from the corresponding system; generate an overlay frame comprising the location of the tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the tissue structure within the scene. (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Regarding to claim 21:

21. Zuzak teach the system of claim 20, wherein the structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor. (Zuzak [0411] it is believed and shown in part above that the present invention hyperspectral imaging system and methods can be used to monitor the vascular blood flow and monitor tissue oxygen in clinical use and determine if kidney function can be protected and improved when performing partial nephrectomy with real-time monitoring of kidney oxygen levels)

Regarding to claim 22:

22. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the controller synchronizes timing of the variable pulse cycle of the emitter and the sensor cycle of the image sensor such that the emitter pulses the plurality of is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.

However Blanquart teach wherein the controller synchronizes timing of the variable pulse cycle of the emitter and the sensor cycle of the image sensor such that the emitter pulses the plurality of is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, (Blanquart Fig. 1-7 [0069] FIG. 5 is a graphical representation of an embodiment of the disclosure combining the operational cycles, the electromagnetic emitter and the emitted electromagnetic pulses of FIGS. 2-4 to demonstrate the imaging system during operation in accordance with the principles and teachings of the disclosure. As can be seen in the figure, the electromagnetic emitter pulses the emissions primarily during the blanking period 216 of the sensor, such that the pixels will be charged and ready to read during the read out portion 202 of the sensor cycle. The dashed line portions in the pulse (from FIG. 3) illustrate the potential or ability to emit electromagnetic energy during the optical black portions 220 and 218 of the read cycle (sensor cycle) 200 if additional time is needed or desired to pulse electromagnetic energy) wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. (Blanquart [0089] it should be noted that by pulsing during blanking period (time during which the sensor is not reading out the pixel array), the sensor is insensitive to differences/mismatches between lasers of the same kind and simply accumulates the light for the desired output. In another embodiment, the maximum light pulse range may be different from frame to frame. This is shown in FIG. 7E where the light pulses are different from frame to frame. The sensor may be built in order to be able to program different blanking times with a repeating pattern of 2 or 3 or 4 or n frames. In FIG. 7E, 4 different light pulses are illustrated and Pulse 1 may repeat for example after Pulse 4, and may have a pattern of 4 frames with different blanking times. This technique can be used to place the most powerful partition on the smallest blanking time and therefore allow the weakest partition to have wider pulse on one of the next frames without the need of increasing the readout speed. The reconstructed frame can still have a regular pattern from frame to frame as it is constituted of many pulsed frames)

Regarding to claim 23:

23. Zuzak teach the system of claim 1, the second spectral source, or the third spectral source, (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results)
and data from the color frame and the multispectral frame (Zuzak Fig. 18 [0313] the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths and interval between wavelengths is user defined through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm. Blanquart Fig. 1 and [0044]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace Blanquart’s one of the emitting sources with this waveband with predictable results) are combined to form an overlay image frame. (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66))

Zuzak do not explicitly teach wherein the variable pulse cycle comprises a white light emission and a multispectral emission by one or more of the first spectral source; and wherein: the image sensor accumulates reflected white light and reads out a color frame in response to the emitter pulsing the white light emission; the image sensor accumulates spectral electromagnetic radiation and reads out a multispectral frame in response to the emitter pulsing the multispectral emission.

However Blanquart teach wherein the variable pulse cycle comprises a white light emission and a multispectral emission by one or more of the first spectral source, (Blanquart Fig. 1-7. Blanquart 7A-7D, FIGS. 29A and 29B [0065] FIG. 2A the emitter may pulse during the read out portion 202 of the sensor operation cycle. In an embodiment, the emitter may pulse during the blanking portion 216 of the sensor operation cycle. In an embodiment, the emitter may pulse for a duration that is during portions of two or more sensor operational cycles. In an embodiment, the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle. Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled) 
and wherein: the image sensor accumulates reflected white light and reads out a color frame in response to the emitter pulsing the white light emission; (Blanquart Fig. 1, Fig. 6. Blanquart Fig. 1, Fig. 36 [0047] three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)
the image sensor accumulates spectral electromagnetic radiation and reads out a
multispectral frame in response to the emitter pulsing the multispectral emission; (Blanquart 7A-7D, FIGS. 29A and 29B [0065] FIG. 2A the emitter may pulse during the read out portion 202 of the sensor operation cycle. In an embodiment, the emitter may pulse during the blanking portion 216 of the sensor operation cycle. In an embodiment, the emitter may pulse for a duration that is during portions of two or more sensor operational cycles. In an embodiment, the emitter may begin a pulse during the blanking portion 216, or during the optical black portion 220 of the readout portion 202, and end the pulse during the readout portion 202, or during the optical black portion 218 of the readout portion 202 of the next succeeding cycle. Blanquart FIGS. 1-5 [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled) 

Regarding to claim 24:

24. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the emitter repeats the variable pulse cycle at a rate sufficient for generating a video stream comprising a plurality of image frames, and wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation.

However Blanquart teach wherein the emitter repeats the variable pulse cycle at a rate sufficient for generating a video stream comprising a plurality of image frames, (Blanquart [0013] FIGS. 7A-7E illustrate schematic views of the processes over an interval of time for recording a frame of video for both full spectrum light and partitioned spectrum light in accordance with the principles and teachings of the disclosure) wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation. (Blanquart Fig. 7 [0076] a pulse cycle pattern as follows: [0077] Green pulse; [0078] Red pulse; [0079] Blue pulse; [0080] Green pulse; [0081] Red pulse; [0082] Blue pulse; [0083] Infra-red (IR) pulse; [0085] As can be seen in the example, an IR partition may be pulsed at a rate differing from the rates of the other partition pulses. This may be done to emphasize a certain aspect of the scene, with the IR data simply being overlaid with the other data in the video output to make the desired emphasis)

Regarding to claim 25:

25. Zuzak teach the system of claim 1, and wherein the variable pulse cycle is adjustable based on user input. (Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0200] it is possible to tune the LCTF for different wavelengths and get images at each of those wavelengths. The wavelengths  and interval between wavelengths is user defined [variable pulse cycle is adjustable based on user input] through software. In this embodiment, the LCTF was tuned for wavelengths from 650 nm to 900 nm with increments of 2 nm. Images were obtained at every 2 nm increment of wavelength starting from 650 nm and ending at 900 nm)

Zuzak do not explicitly teach wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation according to the variable pulse cycle.

However Blanquart teach wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation according to the variable pulse cycle, (Blanquart Fig. 1 through [0044] Fig. 7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled. Blanquart [0102] there are imaging conditions where the light is controlled and even provided by a user. In a system where the light is controlled by the user, it is advantageous to provide emissions of light that are known to the user, and may be only a portion of the electromagnetic spectrum or a plurality of portions of the full electromagnetic spectrum. Calibration remains important in order to meet the expectations of the users and check for faults within the system))

Regarding to claim 26:

26. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein at least a portion of the plurality of pulses of electromagnetic radiation comprises a red wavelength, a green wavelength, a blue wavelength.

However Blanquart teach wherein at least a portion of the plurality of
pulses of electromagnetic radiation comprises a red wavelength, a green wavelength, a blue wavelength, (Blanquart [0088] In an embodiment using color spaces Green-Blue- Green-Red (as seen in FIG. 7D) it may be desirous to pulse the luminance components more often than the chrominance components because users are generally more sensitive to light magnitude differences than to light color differences. This principle can be exploited using a mono-chromatic sensor as illustrated in FIG. 7D. In FIG. 7D, green, which contains the most luminance information, may be pulsed more often or with more intensity in a (G-B-G-R-G-B-G-R . . . ) scheme to obtain the luminance data. Such a configuration would create a video stream that has perceptively more detail, without creating and transmitting unperceivable data. [0089] In an embodiment, duplicating the pulse of a weaker partition may be used to produce an output that has been adjusted for the weaker pulse. For example, blue laser light is considered weak relative to the sensitivity of silicon based pixels and is difficult to produce in comparison to the red or green light, and therefore may be pulsed more often during a frame cycle to compensate for the weakness of the light. These additional pulses may be done serially over time or by using multiple lasers that simultaneously pulse to produce the desired compensation effect) and a multispectral wavelength, (Blanquart [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. Referring now to FIGS. 1-5. Blanquart Fig. 1, Fig. 36 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130) and wherein the image sensor reads out data to generate a frame  corresponding to each of the red wavelength, the green wavelength, the blue wavelength, and the multispectral wavelength (Blanquart [0045] FIG. 1 illustrates a system having a monochromatic sensor 120 having a pixel array (black and white) 122 and supporting circuitry, which pixel array 122 is sensitive to electromagnetic radiation of any wavelength. [0021] FIGS. 29A and 29B illustrate an implementation having a
plurality of pixel arrays for producing a three dimensional image). Blanquart [0021] FIGS. 29A and 29B illustrate an implementation having a plurality of pixel arrays for producing a three dimensional image in accordance with the teachings and principles of the disclosure. [0163] FIGS. 29A and 29B illustrate a perspective view and a side view,
respectively, of an implementation of a monolithic sensor 2900 having a plurality of pixel
arrays for producing a three dimensional image in accordance with the teachings and
principles of the disclosure. Such an implementation may be desirable for three dimensional image capture, wherein the two pixel arrays 2902 and 2904 may be
offset during use. In another implementation, a first pixel array 2902 and a second pixel
array 2904 may be dedicated to receiving a predetermined range of wave lengths of
electromagnetic radiation, wherein the first pixel array is dedicated to a different range
of wave length electromagnetic radiation than the second pixel array). Blanquart [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. Referring now to FIGS. 1-5. Blanquart Fig. 1, Fig. 36 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130) 

Regarding to claim 27:

27. Zuzak teach the system of claim 1, wherein the multispectral wavelength of electromagnetic radiation comprises one or more of: (Zuzak [0392] Spectral sweep and "3 Shot" hyperspectral image cubes are acquired from the subject's toes to his knee in the lower limb's frontal plane. The output images color-coded for percent HbO.sub.2 with the "3 Shot" method shows similar relative oxygenation levels to the color-coded outputs of the spectral sweep method. Overlaying the spectral sweep images on a picture of the subject's leg creates a surface tissue oxygenation map for the entire leg (See FIG. 66). Zuzak [0331] the resulting gray scale or color encoded images provide the clinician with a non-invasive visualization of the chemical state within the micro-vasculature perfusing the tissue while the patient is in the clinic or surgery. A simplified schematic of the instrumentation described above is presented in FIG. 49. [0361] The results are now discussed infra. Visual inspection of the processed spectral sweep images (See FIG. 57A) showed that the DLP hyperspectral imaging system can differentiate between oxygenated and deoxygenated tissue. In FIG. 57A, all three fingers were colored shades of red, orange, and yellow, which corresponded to a percent HbO.sub.2 between 60 and 80%, as indicated on the colorbar at the right. As expected under `Control` conditions, there was no difference in the surface oxygenation amongst the three fingers. In FIG. 57B, the middle finger was colored blue-green, which corresponds to a percent HbO.sub.2 between 40 and 50%, while the other two fingers appeared the same as they did in the `Control` image. As expected under `Occluded` conditions, the rubber band tourniquet inhibits blood flow to the finger and effectively de-oxygenates the tissue. In FIG. 57C, the middle finger was colored red-orange, corresponding to a percent HbO.sub.2 higher than 75%. As expected under `Reperfusion` conditions, the DLP HSI visualizes an overshoot in tissue oxygenation related to reactive hyperemia most likely caused by vascular autoregulation of the previously occluded finger)
the electromagnetic radiation within the waveband from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation within the waveband from about 565 nm to about 585 nm and the electromagnetic radiation within the waveband from about 900 nm to about 1000 nm. (Zuzak [0285] for the visible application, the focal plane array (FPA) used was the HQ2 CCD in combination with the visible low resolution LCTF. The raw hyperspectral image data was collected over a spectral range of 520 nm-602 nm with a spectral resolution of 2 nm increments with the magnification set at 10.times. and CCD binning of 2.times.2 for increasing readout speed. Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0023] the one or more optical tunable radiation sources produce electromagnetic radiations having wavelengths over the range of 250 nm-2,500 nm. Zuzak [0287] this procedure was repeated for a series of sequential wavelengths spanning the range of the near infrared LCTF, 650 nm to 1000 nm, at every 50 nm and the corresponding transmittance spectra of the LCTF were noted. [0162] A spectral illuminator using DLP technology may be used to excite fluorescence markers, which are native to the tissue (tissue fluorescence) or target, or markers that were injected or painted onto the tissue or target. An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector)

Zuzak do not explicitly teach wherein at least a portion of the plurality of
pulses of electromagnetic radiation comprises a white light emission 
and a multispectral emission, and wherein the image sensor reads out a color frame in response to the emitter pulsing the white light emission, and wherein the image sensor reads out a multispectral frame in response to the emitter pulsing the multispectral emission.

However Blanquart teach wherein at least a portion of the plurality of
pulses of electromagnetic radiation comprises a white light emission 
and a multispectral emission, (Blanquart Fig. 6 -612. Blanquart [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. Referring now to FIGS. 1-5. Blanquart Fig. 1, Fig. 36 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130)
and wherein the image sensor reads out a color frame in response to the emitter pulsing the white light emission, (Blanquart Fig. 6 -612. Blanquart [0043] color sensors or multi spectrum sensors are those sensors known to have a color filter array (CFA) thereon so as to filter the incoming electromagnetic radiation into its separate components. In the visual range of the electromagnetic spectrum, such a CFA may be built on a Bayer pattern or modification thereon in order to separate green, red and blue spectrum components of the light. Referring now to FIGS. 1-5. Blanquart Fig. 1, Fig. 36 [0047] In one embodiment, three data sets representing RED, GREEN and BLUE electromagnetic pulses may be combined to form a single image frame. It will be appreciated that the disclosure is not limited to any particular color combination or any particular electromagnetic partition, and that any color combination or any electromagnetic partition may be used in place of RED, GREEN and BLUE, such as Cyan, Magenta and Yellow; Ultraviolet; infra-red; any combination of the foregoing, or any other color combination, including all visible and non-visible wavelengths, without departing from the scope of the disclosure. In the figure, the object 110 to be imaged contains a red portion110a, green portion 110b and a blue portion 110c. As illustrated in the figure, the reflected light from the electromagnetic pulses only contains the data for the portion of the object having the specific color that corresponds to the pulsed color partition. Those separate color (or color interval) data sets can then be used to reconstruct the image by combining the data sets at 130) and wherein the image sensor reads out a multispectral frame in response to the emitter pulsing the multispectral emission, (Blanquart [0100] FIG. 14 is an embodiment example of color fusion hardware. The color fusion hardware takes in an RGBGRGBGRGBG video data stream at 1402 and converts it to a parallel RGB video data stream at 1405. The bit width on the input side may be, e.g., 12 bits per color. The output width for that example would be 36 bits per pixel. Other embodiments may have different initial bit widths and 3 times that number for the output width. The memory writer block takes as its input the RGBG video stream at 1402 and writes each frame to its correct frame memory buffer at 1404 (the memory writer triggers off the same pulse generator 1410 that runs the laser light source). As illustrated at 1404, writing to the memory follows the pattern, Red, Green 1, Blue, Green 2, and then starts back with Red again. At 1406, the memory reader reads three frames at once to construct an RGB pixel. Each pixel is three times the bit width of an individual color component. The reader also triggers off the laser pulse generator at 1410. The reader waits until Red, Green 1 and Blue frames have been written, then proceeds to read them out in parallel while the writer continues writing Green 2 and starts back on Red. When Red completes the reader begins reading from Blue, Green 2 and Red. This pattern continues indefinitely.)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Papac (U.S. Pub. No. 20110292343 A1).

Regarding to claim 2:

2. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the emitter comprises a plurality of sources of electromagnetic radiation, and wherein the plurality of sources of electromagnetic radiation comprises:
the first source that pulses a first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers; the second source that pulses a second wavelength of electromagnetic radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation.

However Blanquart teach wherein the emitter comprises a plurality of sources of electromagnetic radiation, and wherein the plurality of sources of electromagnetic radiation comprises: (Blanquart Fig. 1 through [0044] Fig. 1-7. an emitter is a light source that may be controllable as to the portion of the electromagnetic spectrum that is emitted or that may operate as to the physics of its components, the intensity of the emissions, or the duration of the emission, or all of the above. An emitter may emit light in any dithered, diffused, or collimated emission and may be controlled digitally or through analog methods or systems. As used herein, an electromagnetic emitter is a source of a burst of electromagnetic energy and includes light sources [plurality of electromagnetic radiation sources], such as lasers, LEDs, incandescent light, or any light source that can be digitally controlled. Blanquart [0102] there are imaging conditions where the light is controlled and even provided by a user. In a system where the light is controlled by the user, it is advantageous to provide emissions of light that are known to the user, and may be only a portion of the electromagnetic spectrum or a plurality of portions of the full electromagnetic spectrum. Calibration remains important in order to meet the expectations of the users and check for faults within the system))

However Papac teach wherein: a first source that pulses of a first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers; (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)
a second source that pulses a second wavelength of electromagnetic (Papac [0021] illuminator 100, a variety of suitable color sources is illustrated by FIG. 3. FIG. 3 shows the spectral power distributions for conventional LED sources. Each such color source could be combined with white light using the combining stages discussed herein) radiation at a second dichroic mirror that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers; and (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated)
the first dichroic mirror is transparent to the second wavelength of electromagnetic radiation. (Papac Fig. 1 [0015] dichroic mirror 115 will reflect a certain band of wavelengths yet be transparent to another set of wavelengths outside that band. Thus, dichroic mirror 115 is tuned so as to reflect the color band emitted by a color source 120 as focused and collimated through optics 125 onto dichroic mirror 115. The sources, mirror, and associated optics are aligned such that dichroic mirror 115 produces a first combined beam 130. In that regard, a spectral portion of light emitted by white light source 105 that is within the color band reflected by the dichroic mirror 115 will be reflected away from combined beam 130 as shown by hollow arrow 135. The remaining spectral portions in the white light emitted by white source 105 will pass through mirror 115 to combine with the reflected light from color source 120 to form first combined beam 130)

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Papac in video/camera technology. One would be motivated to do so, to incorporate the first emitter emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers. This functionality will provide efficiency.

Regarding to claim 3:

3. Zuzak teach the system of claim 2, Zuzak do not explicitly teach wherein the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers.

However Papac teach wherein the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular to the plurality of optical fibers. (Papac Fig. 1 Fiber optic 185 is offset from dichroic mirror 115)

Regarding to claim 4:

4. Zuzak teach the system of claim 2, Zuzak do not explicitly teach wherein: the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter; and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter.

However Papac teach wherein: the first dichroic mirror reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter; and the second dichroic mirror reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter. (Papac Fig. 1 Fiber optic 185 is perpendicular to color source 120 emitter)

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1).

Regarding to claim 6:

6. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle, wherein the emitter emits the plurality of pulses of electromagnetic radiation into the optical fiber bundle; wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle.

However Blanquart teach wherein the emitter emits the plurality of pulses of electromagnetic radiation into the optical fiber bundle; (Blanquart Fig. 1-7 and claim 17. the system of claim 2, wherein the connection cable comprises fiber optics for transmitting electromagnetic radiation from the emitter to the endoscope, and wherein the connection cable further comprises electrically conductive wires for providing electronic communication from the control unit to the imaging sensor)

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 6.

However Keidrowski teach further comprising: an optical fiber bundle, (Keidrowski [0004] optical waveguides for lighting, and can also include a working channel, which enables the insertion of instruments, like catheters, forceps, stone catchers, lithotriptors (stone fragmentation devices) etc. At least one fiber optic bundle can be provided in addition to illuminate the working area lying distally in front of the endoscope. An example of such an endoscope is disclosed in DE 43 35 783 A1)
wherein the optical fiber bundle comprises plastic fibers and glass fibers, wherein the plastic fibers and glass fibers are coupled near an output of the optical fiber bundle. (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Keidrowski in video/camera technology. One would be motivated to do so, to incorporate an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle. This functionality will provide reduced cost system.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1) and Papac (U.S. Pub. No. 20110292343 A1).

Regarding to claim 7:

7. Zuzak teach the system of claim 6, Zuzak do not explicitly teach further comprising an intervening optical component, wherein the plurality of pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle.

However Papac teach further comprising an intervening optical component, wherein the plurality of pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle. (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 [intervening optical component] is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated. [0019] variable pulse-width modulators may be coupled between the power source and a corresponding color source such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source)

The motivation for combining Zuzak, Blanquart and Keidrowski as set forth in claim 6 is equally applicable to claim 7. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Keidrowski and Papac in video/camera technology. One would be motivated to do so, to incorporate an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle. This functionality will improve user experience.

Regarding to claim 9:

9. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle comprising a plurality of plastic optical fibers, wherein the emitter emits the plurality of pulses of electromagnetic radiation into the optical fiber bundle; and an intervening optical component, wherein the plurality of pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; wherein the intervening optical component comprises a plurality of glass optical fibers.

However Keidrowski teach further comprising: an optical fiber bundle comprising a plurality of plastic optical fibers, (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source) 
wherein the intervening optical component comprises a plurality of glass optical fibers. (Keidrowski [0013] the at least one optical waveguide can be configured as an optical fiber bundle, i.e., as a bundle made of optical fibers. An optical fiber bundle has in each case a plurality of optical fibers, e.g., a plurality of glass fibers. Optical fibers can be, e.g., glass fibers or fibers based on plastic material. The optical waveguide or the optical fiber bundle can be coupled to an external light source)

However Papac teach wherein the emitter emits the plurality of pulses of electromagnetic radiation into the optical fiber bundle; and an intervening optical component, wherein the plurality of pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle; (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated. [0019] variable pulse-width modulators may be coupled between the power source and a corresponding color source such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source)

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Keidrowski (U.S. Pub. No. 20200329952 A1), Papac (U.S. Pub. No. 20110292343 A1) and Daidoji (U.S. Pub. No. 20170112370 A1).

Regarding to claim 8:

8. Zuzak teach the system of claim 7, Zuzak do not explicitly teach wherein the intervening optical component comprises one or more of a diffuser or a mixing rode.

However Daidoji teach wherein the intervening optical component comprises one or more of a diffuser or a mixing rode. (Daidoji [0058] The optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises anoptical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191)

The motivation for combining Zuzak, Blanquart, Keidrowski and Papac as set forth in claim 7 is equally applicable to claim 8. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Keidrowski, Papac and Daidoji in video/camera technology. One would be motivated to do so, to incorporate intervening optical component comprises one or more of a diffuser or a mixing rode. This functionality will provide efficiency.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Papac (U.S. Pub. No. 20110292343 A1), Daidoji (U.S. Pub. No. 20170112370 A1) and Sunagawa (U.S. Pub. No. 20090312607 A1).

Regarding to claim 10:

10. Zuzak teach the system of claim 1, Zuzak do not explicitly teach further comprising: an optical fiber bundle, wherein the emitter emits the pulses of electromagnetic radiation into the optical fiber bundle; and a diffuser disposed at a distal end of the optical fiber bundle; wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees.

However Papac teach further comprising: an optical fiber bundle, wherein the emitter emits the plurality of pulses of electromagnetic radiation into the optical fiber bundle; and (Papac Fig. 1 [0018] the dichroic mirrors within each stage may be replaced with other suitable light combining members. A resulting final combined beam 166 will thus have a spectral power distribution that represents a combination of the spectral power from white source 105 outside of those bands reflected by the various dichroic mirrors whereas the spectral power distribution for final combined beam 166 in the spectral bands reflected by the dichroic mirrors corresponds to the spectral power from the color sources in those spectral bands. Regardless of the total number of stages employed, final combined beam 166 is condensed through condensing optics 180 onto an optical fiber (or optical fiber bundle) 185 such that the resulting spectrally-adjusted light propagated through fiber 185 may be guided towards the desired portion of the eye to be illuminated. [0019] variable pulse-width modulators may be coupled between the power source and a corresponding color source such that the desired intensity for a particular color band in the resulting illumination is achieved by varying the pulse width modulation for the corresponding color source)

The motivation for combining Zuzak, Blanquart and Papac as set forth in claim 2 is equally applicable to claim 10.

However Daidoji teach a diffuser disposed at a distal end of the optical fiber bundle; (Daidoji [0058] The optical converter 190 is arranged in an illumination window (not shown) at a distal end surface of the distal rigid portion 21 of the insertion section 20. FIG. 3 is a diagram schematically showing the optical converter 190. The optical converter 190 comprises an optical diffuser 191 optically connected to the distal end of the optical fiber 122, and a holder 192 holding the optical diffuser 191)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Papac and Daidoji in video/camera technology. One would be motivated to do so, to incorporate a diffuser disposed at a distal end of the optical fiber bundle. This functionality will provide better illumination.

However Sunagawa teach wherein the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees. (Sunagawa [0044] FIG. 2 the phosphor 43 emits the blue laser beam as a diffusion beam, which has a diffusion angle of 60.degree. to 70.degree. with respect to an optical axis on one side, from the laser beam having high straightness. 60.degree. with respect to an optical axis on one side means 120 degree light cone which meets the limitation)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart, Papac, Daidoji and Sunagawa in video/camera technology. One would be motivated to do so, to incorporate the diffuser provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees. This functionality will provide clear image of wider area.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak (U.S. Pub. No. 20100056928 A1), in view of Blanquart (U.S. Pub. No. 20140163319 A1), further in view of Blanquart_20180014000 (U.S. Pub. No. 20180014000 A1)

Regarding to claim 16:

16. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.

However Blanquart_20180014000 teach wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. (Blanquart_20180014000 Fig. 6B shows full pulse width duration as doted vertical lines is shorter than individual red, green and blue sub pulse. [0047] The timing for the general case is shown in FIG. 6A. It turns out that if the λ factor is equal to 0.552; both the red and the green components are exactly cancelled, in which case the Cb information can be provided with pure blue light. Similarly, setting δ=0.650 cancels out the blue and green components for Cr which becomes pure red. This particular example is illustrated in FIG. 6B, which also depicts λ and δ as integer multiples of ½.sup.8. This is a convenient approximation for the digital frame reconstruction (see later discussion))

The motivation for combining Zuzak and Blanquart as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Zuzak, further incorporating Blanquart and Blanquart_20180014000 in video/camera technology. One would be motivated to do so, to incorporate emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. This functionality will provide enhanced feature.

Regarding to claim 17:

17. Zuzak teach the system of claim 1, Zuzak do not explicitly teach wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.

However Blanquart_20180014000 teach wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse. (Blanquart_20180014000 Fig. 4 shows two or more RGB wavelengths simultaneously as a single pulse, because only one readout cycle followed by the pulse)

Allowable subject matter

Regarding to claim 5:

Claims 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482